By the Court:
The statute provides, that if any suit or action in the court of common pleas, it shall so happen that there is not a sufficient number of disinterested judges of such court to sit on the trial, it shall be the duty of such court, on the application of either party, to cause the facts to be entered on the minutes of the court, and also to order an authenticated copy thereof, with all the proceedings in such suit or action to be forthwith certified to the next Supreme *23Court *of the county, which Supreme Court shall thereupon take cognizance thereof, in like manner as if it had been originally commenced in that court, and shall proceed to hear and determine the same accordingly. The jurisdiction of this court, therefore, depends on the existence of an interest in the court below, which must be ascertained by the record. The law requires the facts, from which this interest is inferred, to be entered on the minutes and certified to the Supreme Court with a transcript of the proceedings. We are not to rely on the opinion of the court of common pleas, or of counsel in the ease, that there -is not a constitutional quorum of disinterested judges. We must be furnished with record evidence of the facts from which that conclusion is drawn. Judges and lawyers frequently differ as to what amounts to evidence of an interest, and, as our jurisdiction depends on the reality of such an interest, we must bo furnished with the facts, and form an opinion for ourselves. In this case it does Rot appear what the facts were, or that the common pleas directed any entry or certificate to be made. It is merely stated that, on the suggestion.of counsel, the clerk certifies, etc. On such a certificate as this we can not venture to proceed, as it does not furnish us with evidence from which we can ascertain that we have jurisdiction. The letter and spirit of the statute requires that the courts below should ascertain the truth of the facts, from which the interest of the judges is inferred, and that they order those facts to be entered on their minutes, and certified, with a copy of all the proceedings, to this court.